Citation Nr: 9916531	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  97-32 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a cataract of the left 
eye as the result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	James A. King, Attorney


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel





REMAND

The veteran served on active duty from June 1944 to June 
1947.

On his appeal, dated in November 1997, the veteran requested 
to appear at a personal hearing before a member of the Board 
of Veterans' Appeals (the Board) at the Department of 
Veterans Affairs (VA) Regional Office.

In a letter dated in March 1998, the veteran was advised that 
a hearing before a member of the Board at the regional office 
was scheduled for him on May 4, 1998.  On April 24, 1998, the 
veteran's attorney contacted the regional office, indicating 
that he wanted to reschedule the hearing.

In late April 1998, the veteran was advised that his attorney 
had indicated that he would not be available for the hearing 
on May 4, 1998, that this hearing was being canceled, and 
that information concerning a new hearing date would be 
provided in a separate letter.

In September 1998, the veteran was advised that a new date 
for a hearing before a member of the Board at the regional 
office had been scheduled, on November 5, 1998.  
Subsequently, the veteran provided notice that he expected to 
be present at the hearing.

In a letter dated on October 20, 1998, and received by the 
regional office on October 26, 1998, the veteran's attorney 
indicated that he had a scheduling conflict, and that he 
could not attend the hearing scheduled for November 5, 1998.  
He requested that the hearing be continued to a mutually 
convenient date.

Thereafter, without further correspondence, the case was sent 
to the Board for appellate consideration.

38 C.F.R. § 20.704 (1998) provides the criteria relating to 
requests for changes in hearing dates, if timely filed.  
Requests for a change in hearing date can be granted for good 
cause.  If good cause is shown, the hearing will be 
rescheduled.  If good cause is not shown, the appellant and 
his representative will promptly be notified and given an 
opportunity to appear at the hearing as previously scheduled.  
If the appellant elects not to appear at the prescheduled 
date, the request for a hearing will be considered to have 
been withdrawn.

After the receipt of the letter from the veteran's attorney 
dated on October 20, 1998, the regional office did not follow 
pertinent procedures as just noted under the provisions of 
38 C.F.R. § 20.704.  The veteran and his representative were 
not provided information concerning whether their request for 
a change in the hearing date had been granted for good cause, 
or denied.  The consequences of the request for a change of 
date were not spelled out for the appellant and his 
representative.

To ensure full compliance with due process, the case is 
hereby REMANDED to the regional office for the following 
action:

Given the fact that the type of hearing 
requested by the appellant can only be 
scheduled during the one or two weeks a 
year that a Board Member is present at a 
specific regional office, the regional 
office should inform the appellant's 
representative of all the hearing options 
available, and, as specifically as 
possible, when they could be scheduled.  
A videoconference hearing or a hearing 
before a Hearing Officer would be easier 
to schedule and there is nothing in the 
record which suggests that such 
alternatives have been considered and 
rejected.  Based on the attorney's 
response, the regional office should 
schedule the veteran for the type of 
hearing desired at a time when the 
hearing schedule permits.  The 
representative, in his response, should 
be specific as to when he would be 
available, and offer several 
alternatives, within a reasonable time 
frame.  Once such a date is established, 
no further requests for delay should be 
entertained since this appeal has already 
been delayed excessively.  The regional 
office should proceed according to 
pertinent regulations, including 
38 C.F.R. § 20.704.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
disposition in this case.  The veteran need take no action 
unless otherwise notified.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).




